Citation Nr: 1648093	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as peripheral neuropathy of the left lower extremity, manifested by pain, tingling, and numbness of the left leg (other than dysfunction of the left cutaneous saphenous nerve), to include as secondary to service-connected residuals of coronary artery disease (CAD) requiring bypass grafting and saphenous vein removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina.

In May 2009, the Veteran testified at a personal hearing before a Veterans Law Judge, and a transcript of his testimony is associated with the claims file.  However, the Veterans Law Judge who conducted the May 2009 hearing is no longer employed by the Board. Therefore, the Veteran was offered another opportunity for a Board hearing, but he declined in October 2016, stating that he did not wish to appear at another hearing and requesting that his case be considered based on the evidence of record.  See October 2016 Hearing Option Form. 

The appeal was previously before the Board in April 2010, August 2013, and November 2015, at which times it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any further delay is regrettable, yet another remand is necessary in light of additional records obtained since the appeal was last before the Board, which suggest the possibility that the Veteran's claimed left leg symptoms may be manifested by a vascular disorder.  In this regard, Social Security Administration records obtained on remand demonstrate the Veteran's "medically determinable impairments" included severe "chronic venous insufficiency."  According the March 2015 SSA Physical Residual Functional Capacity Assessment, February 2015 X-ray imaging of the left knee revealed "extensive exostosis verus thick periosteal reaction 2/2 chronic venous stasis along proximal tibia."  

The Board notes that the Veteran's claim for service connection lower extremity disorder, claimed as neuropathy, has been characterized broadly consistent with Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Notably, when the Veteran initially described his symptoms of pain and numbness in his left lower extremity in 2007, the diagnostic impression was of neuropathy versus a circulatory abnormality.  See April 2007 VA treatment report.  Subsequently, he was provided with assessments of both venous insufficiency and peripheral vascular disease.  See August 2008 VA treatment reports.   However, an April 2008 ankle brachial index (ABI) with Doppler testing revealed that the leg appeared "to have normal arterial flow," and the most recent VA arterial Doppler in January 2010 revealed that the "[l]eft lower extremity appears to have no arterial obstruction with normal waveforms."  To further complicate matters, VA treatment records also suggested several other diagnoses of the left lower extremity, including lumbosacral radiculopathy and diabetic peripheral neuropathy.  See e.g., April 2008 VA nerve conduction velocity and electromyography study (findings suggestive of "L5-S1 lumbosacral radiculopathy"); June 2011 VA treatment record (assessing "diabetic peripheral neuropathy").  

Here, the Board determines that the March 2015 SSA assessment of chronic venous insufficiency, citing a recent February 2015 imaging mentioning venous stasis, suggests a possible vascular component to the Veteran's complaints.  See Dorland's Illustrated Medical Dictionary (31st ed.) (2007) at p. 1792 (defining venous stasis as "cessation or impairment of venous flow, such as with venous insufficiency").  Notably, the Veteran asserts that his claimed left leg disorder is secondary to his bypass grafting and saphenous vein removal, but the existing VA opinions on secondary service connection are only sufficient to address the likely etiology of diagnoses of lumbar radiculopathy and diabetic peripheral neuropathy (sciatic nerve impairment).  See September 2013 VA examination report.  

In light of the fact that there is new SSA evidence of venous insufficiency in early 2015, and the Veteran's last Doppler imaging was conducted more than six years ago in January 2010, the Board determines that a remand is necessary so that the Veteran can be provided with a new VA examination to determine the nature and etiology of any vascular disorder of the left lower extremity-particularly whether any chronic venous insufficiency of the left lower extremity is caused or aggravated by the Veteran's service-connected CAD, status post bypass grafting and saphenous vein removal.
 
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of the Veteran's claimed left lower extremity vascular symptoms, claimed as neuropathy and manifested by pain, tingling, and numbness of the left leg.  The claims should be provided to and reviewed by the examiner. 

(a) For any diagnosed vascular disability of the left lower extremity (including but not limited to chronic venous insufficiency or peripheral vascular disease), is it at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected disabilities, including status post bypass grafting and saphenous vein removal?

(b) For any diagnosed vascular disability of the left lower extremity (including but not limited to chronic venous insufficiency or peripheral vascular disease), is it at least as likely as not (50 percent or greater probability) that the disorder was aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, including CAD status post bypass grafting and saphenous vein removal?

A rationale is requested for any opinion given.

2.  Readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


 

